                                                                   JS-6



 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11
     U.S. BANK, N.A., AS TRUSTEE FOR THE    ) CASE NO. 2:18-cv-05965-DSF-E
12
     THORNBURG MORTGAGE SECURITIES          )
                                            )
13   TRUST 2007-2,                          ) Hon. Dale S. Fischer
                                            )
14
                             Plaintiff,     ) STIPULATED JUDGMENT
                                            )
15                                          )
           vs.                              )
16                                          )
                                            )
17   OCEAN TOWERS HOUSING                   )
     CORPORATION, a California Corporation; )
18                                          )
     SEIF ASCAR, AS THE TRUSTEE OF THE )
19   ASCAR FAMILY TRUST DATED JULY 5, )
     2012; SEIF ASCAR, an individual; JOHN )
20                                          )
     SPAHI, an individual; OMAR SPAHI, an   )
21   individual; DOROTHEA SCHIRO, an        )
     individual; and DOES 1 through 10,     )
22                                          )
     Inclusive,                             )
23                                          )
                             Defendants.    )
24                                          )
                                            )
25                                          )
                                            )
26                                          )
                                            )
27

28

                                        1
 1                               STIPULATED JUDGMENT
 2         WHEREAS, U.S. Bank, N.A., as Trustee of the Thornburg Mortgage Securities
 3   Trust 2007-2 (“USB”) and Ocean Towers Housing Corporation (“OTHC”) entered
 4   into a Settlement Agreement and Release ("Agreement") dated January 8, 2020 for the
 5   purpose of resolving by compromise settlement all claims, liabilities, and disputes
 6   between them relating to the real property 201 Ocean Avenue, Unit 1908-B, Santa
 7   Monica, California (“Unit 1908-B”);
 8         WHEREAS, the Agreement provides that a monetary judgment will be entered
 9   in favor of USB against OTHC in the total sum of One Million Three Hundred Sixty
10   Five Thousand Dollars (U.S. $1,365,000);
11         WHEREAS, USB shall not have the right, and shall not attempt or take any
12   action, to enforce or execute on the Stipulated Judgment against OTHC unless and
13   until (a) OTHC is adjudicated as the prevailing party on its claim for rescission
14   relating to Unit 1908-B in the case Ocean Towers Housing Corporation v. Seif Ascar,
15   as the Trustee of the Windsor Property Trust, et al., Case No. 19SMCV00918
16   (Superior Court of California, County of Los Angeles) and OTHC fails to make the
17   requisite settlement payment of $1,365,000 to USB within 90 days of entry of
18   judgment in favor of OTHC on it claim for rescission or (b) OTHC materially
19   breaches the Agreement;
20         WHEREAS, if the condition precedent to OTHC’s obligation to make the
21   settlement payment in the Agreement does not occur, the Stipulated Judgment is void,
22   unenforceable and of no force or effect; and,
23         WHEREAS, the parties, by their respective counsel, hereby consent to entry of
24   this Stipulated Judgment, which shall constitute a final judgment in this matter.
25         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that a
26   monetary judgment is hereby entered in favor of USB against OTHC in the total sum
27   of One Million Three Hundred Sixty Five Thousand Dollars (U.S. $1,365,000).
28         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that USB shall

                                                2
